The appeal must be dismissed because the judgment entered on November 17,1978, does not dispose of the counterclaim of the individual defendant and there has been no compliance with the requirements of the first sentence of Mass.R.Civ.P. 54(b), 365 Mass. 821 (1974). E.W. Foster Co. v. McLaughlin, 7 Mass. App. Ct. 865 (1979), and cases cited. No final judgment (G. L. c. 231, § 113, as appearing in St. 1973, c. 1114, § 202) is to be entered while the case remains in its present posture unless the judge who entered the orders of December 9, 1977, and October 23, 1978, shall first file with the papers an explanation of his reasons for striking the aforementioned counterclaim and defaulting both defendants rather than imposing one or more of the other sanctions available under Mass.R.Civ.P. 37(b)(2), 365 Mass. 798-799 (1974). See Henshaw v. Travelers Ins. Co., 377 Mass. 910, 911 (1979).

Appeal dismissed